United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1640
                      ___________________________

                              Donna Lynn Henry

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Ft. Smith
                               ____________

                       Submitted: November 21, 2014
                         Filed: December 4, 2014
                              [Unpublished]
                              ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.
        Donna Lynn Henry appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo
review, we agree with the district court that the administrative law judge’s (ALJ’s)
decision is supported by substantial evidence on the record as a whole. See Owens
v. Colvin, 727 F.3d 850, 851 (8th Cir. 2013). Specifically, contrary to Henry’s
assertions on appeal, the ALJ’s credibility determination is entitled to deference
because it is based on several valid reasons, see McDade v. Astrue, 720 F.3d 994, 998
(8th Cir. 2013); the ALJ properly discounted the RFC opinions of two treating
physicians, see Perkins v. Astrue, 648 F.3d 892, 897-98 (8th Cir. 2011) (treating
physician’s opinion does not automatically control); Davidson v. Astrue, 501 F.3d
987, 990-91 (8th Cir. 2007) (treating physician’s opinion is properly discounted when
it is inconsistent with physician’s own treatment notes); Henry failed to meet her
burden of establishing more limitations than those found by the ALJ in his RFC
determination, which were consistent with the medical evidence, see Martise v.
Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (claimant bears burden of persuasion to
prove disability and demonstrate RFC; RFC is medical question so it must be
supported by some medical evidence); and because the ALJ’s hypothetical to the
vocational expert encompassed all of Henry’s proven impairments, the vocational
expert’s response to the hypothetical constituted substantial evidence, see Buckner
v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011). The judgment of the district court
is affirmed.
                        ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Erin Setser, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-